DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
The applicants have amended the claims with the further additional structural arrangement of the head units with the respective heads in relation to each other and to the substrate.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, along with the amended claims, filed 6/8/2022, in light of the latest amendment to the claims, with respect to the rejection(s) of claim(s) 1-12 under JP2012-164584 (henceforth referred as JP’584, see IDS) in view of JP 2000-296529 (henceforth referred as JP’529, see IDS) and Foley (US 2016/0047075).

 The claimed apparatus now reflects the arrangement as seen in Figure 1 of the instant application particularly the arrangement of the back to back of the heads within each head unit and of the particular heads of each head unit facing each other through the substrate.  The rejection of the claims are now withdrawn in light of the latest amendment as the prior art references do not teach nor suggest this particular arrangement.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Surinder Sachar on June 17, 2022.

The application has been amended as follows: 
In the claims:
In claim 1, line 10, change “a raw material” to --the raw material--.
In claim 7, line 10, change “a raw material” to --the raw material--.

Note/Comment: The examiner’s amendment in claims 1 and 10 are to resolve the 112 issue that would arise as there would have been ambiguous antecedent basis issue between the raw material of the first head unit and the second head unit as it would have been unclear if it is in referral to the same raw material liquid of fiber, a different raw material liquid of fiber, or something else.  In review of the specification, the raw material source is fed to the head units, which supports that the head units are connected to the same raw material liquid of fiber.

Allowable Subject Matter
Claims 1-12 are allowed over the prior art references.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach of the claimed invention regarding an electrospinning apparatus having the first and second head units, the head units have two heads that are arranged on back sides of each other, the heads ejecting raw material onto the fiber of the respective surfaces, while the third head is arranged to face the second head of the first head unit through the substrate. 
The JP’584 reference only taught of the first and second head unit, but not the additional heads and arrangements.  The JP’529 was used to teach of the roller surface and does not resolve the deficiencies of the JP’584 reference in regards to the arrangement of the head units.  The Foley reference also was used to teach of the head units having the plurality of heads/nozzles, but lacks teaching of the particular arrangement of the heads being back to back and further of the third head of the second head unit facing the second head of the first head unit through the substrate.
The later secondary references of King (US 2012/0207888), Ueda (US 5558825), Weinhold (US 2013/0052293), and JP 2000-296529 (henceforth referred as JP’529, see IDS) do not resolve the deficiencies of the above references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744     

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726